                                  Case: 1:21-cv-00847-PAG Doc #: 7 Filed: 07/06/21 1 of 1. PageID #: 49




                                                      IN THE UNITED STATES DISTRICT COURT
                                                           NORTHERN DISTRICT OF OHIO
                                                                EASTERN DIVISION


                            DUANE KWIATKOWSKI                         CIVIL ACTION NO: 1:21-cv-00847-PAG

                                      Plaintiff,                      JUDGE: PATRICIA A. GAUGHAN

                                         vs.
                                                                      STIPULATION OF DISMISSAL WITH
                            BEST PET SUPPLIES, INC.                   PREJUDICE

                                      Defendant
  /s/ Patricia A. Gaughan




                                  Now come the parties and hereby stipulate that all claims in the lawsuit are hereby
           7/6/21




                        dismissed with prejudice with Court costs to the Defendants.
So Ordered.




                            Date July 2, 2021                           Respectfully submitted,

                            /s/ Mark M. Abramowitz                      /s/ Matthew M. Duffy
                            Mark Abramowitz (0088145)                   Matthew M. Duffy (0071371)
                            Mark A. DiCello (0063924)                   SENIOR TRIAL ATTORNEY
                            DICELLO LEVITT GUTZLER LLC                  Salaried Employee of The Hanover Insurance
                            7556 Mentor Ave.                            Company
                            Mentor, Ohio 44060                          9229 Delegates Row, Suite 100
                            Phone: 440.953.8888                         Indianapolis, Indiana 46240
                            Fax: 440.953.9138                           (216) 328-2012, Direct Line
                            mabramowitz@dicellolevitt.com               (317) 208-5802, Office
                            madicello@dicellolevitt.com                 maduffy@hanover.com

                            Ron Simon*                                  Attorney for Defendant, BEST PET
                            Ron Simon & Associates                      SUPPLIES, INC.
                            820 Gessner, Suite 1455
                            Houston, Texas 77024
                            Phone: 713.335.4900
                            Fax: 713.335.4949
                            ron@rsaalaw.com

                            Attorneys for Plaintiff

                            *Pending Admission Pro Hac Vice
